Motion for release on bail pending determination of an appeal from a finding made by a justice of the Superior Court that the defendant has violated the terms of a deferred sentence agreement. The Superior Court justice in denying the defendant’s request for bail pending appeal expressed doubt as to the court’s authority to take such action. In view of the repeal of G.L. 1956 (1969 Reenactment) §12-19-1 by P.L. 1972, ch. 129, sec. 26 and the September 1, 1972 effective date of the Superior Court’s Rules of Criminal Procedure, the case is remanded to the Superior Court for reconsideration of its action in the light of Rules 38(2) and 46(a)(1).